Citation Nr: 9908985	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from March 1957 to February 
1960.




This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

The Board notes that the veteran failed to report for a 
February 23, 1999 Travel Board hearing at the RO without 
explanation or excuse.  Therefore, this case is properly 
before the Board for adjudication.  See 38 C.F.R. § 20.704 
(1998).


FINDING OF FACT

The claim for service connection for bilateral pes planus is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for bilateral pes planus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and regulations

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).



A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306 (1998).

The threshold question as to the claim presented is whether 
it is well-grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).




Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski,

Factual background

The service medical records are associated with the claims 
folder.  The January 1957 examination reflects that the 
veteran had second degree pes planus which was noted to be 
asymptomatic upon enlistment.  In June 1958, he was provided 
with arch supports.  He was restricted from physical 
training, marching and prolonged standing for several weeks 
in June and July 1958.  There is no evidence of further 
treatment or complaints related to the veteran's feet during 
service.  The separation examination dated in January 1960 
reflects that the veteran continued to have second degree pes 
planus which was noted to be asymptomatic.

There are no medical records dated from 1961 through 1996 
associated with the claims folder.

Medical records from private medical providers dated from 
December 1996 through February 1997 are associated with the 
claims folder.  These records reflect treatment for various 
disorders, including treatment for a left distal tibial 
fibula fracture in December 1996.  However, these records are 
completely negative for complaints or treatment for pes 
planus.

A treatment record from private physician Stephen L. W., 
dated in June 1997 reflects a diagnosis of severe pes planus.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for bilateral pes 
planus is not well grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders the 
veteran's claims not well grounded.

Based on the evidence currently of record, the Board finds 
the veteran has submitted no competent evidence demonstrating 
the onset or aggravation of bilateral pes planus during 
active service.

The June 1997 private medical report from Dr. W. clearly 
reflects a current diagnosis of severe bilateral pes planus.

The evidence of record shows that the veteran's pes planus 
preexisted service.  Therefore, the presumption of soundness, 
as provided by 38 C.F.R. § 3.304(b) has been rebutted.  The 
Board then turns to the question of whether such disability 
was aggravated by service.  The law and regulations 
pertaining to aggravation have been stated above.

The medical evidence of record does not show that the 
veteran's bilateral pes planus underwent any permanent 
increase in severity during his active service.  The Board 
notes that although the veteran received arch supports and 
was restricted from physical training, marching and prolonged 
standing for several weeks in June and July 1958, his 
symptoms apparently resolved and the January 1960 separation 
medical examination report shows that his pes planus was 
still second degree in nature and asymptomatic, as was 
reported when he was examined at enlistment.  The Court has 
held that "[t]emporary or intermittent [in- service] flare-
ups" of a pre-service condition, without evidence of 
worsening of the underlying condition (as contrasted to 
symptoms), "are not sufficient to be considered 'aggravation 
in service'".  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991) (finding that although there was temporary worsening 
of symptoms, the condition itself, which lent itself to 
flare-ups, did not worsen, and that the disability remained 
unaffected by the flare-ups).  The medical records support no 
evidence of worsening of the veteran's underlying condition 
during service.  

The veteran has asserted in a VA Form 9 dated in October 1997 
that his disability was aggravated by service.  However, the 
veteran is not a medical professional; he is not competent to 
state that the underlying pathology of his condition 
increased in severity due to his service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, despite his 
assertions that his condition worsened, the only competent 
medical evidence of record in this regard is the medical 
examination report at separation noting again second degree 
pes planus as asymptomatic.  

As the Board noted earlier, severe pes planus was initially 
reported many years post service and such disorder is not 
linked to service on any basis.

In a May 1998 letter, the RO requested the veteran to provide 
additional medical records of treatment for his flat feet 
since service separation.  To date, no response from the 
veteran has been received.  Thus, there is no medical 
evidence showing any increase in disability of the veteran's 
preexisting bilateral pes planus during service.

The Court has held that where there is no increase in 
severity of a preexisting disability in service, the 
presumption of aggravation does not apply and no such finding 
that the increase was due to the natural progression of the 
disease is required.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

In essence, the Board, after review of the evidence, finds 
that the veteran has not presented competent medical evidence 
of aggravation of the bilateral pes planus during service.  
The Board therefore concludes that the veteran's claim of 
entitlement to service connection for bilateral pes planus is 
not well grounded.  Accordingly, the claim is denied.


Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness 
of the claim, it must consider whether the veteran has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the veteran has been 
afforded ample opportunity to present his claim, and that any 
error by the RO in the adjudication of the claim on a broader 
basis than that applied by the Board is not prejudicial.

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a veteran in developing facts 
pertinent to his claim, VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  

This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is providing the veteran with 
notice of the evidentiary insufficiency of his claim, and 
what evidence would be necessary to make the claim well 
grounded, namely competent medical evidence or opinion that 
indicates that the pre-existing bilateral pes planus was 
aggravated by service.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

As the veteran's claim for service conection for bilateral 
pes planus is not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral pes planus, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


